Title: From Thomas Jefferson to John Stockdale, 8 December 1786
From: Jefferson, Thomas
To: Stockdale, John



Sir
Paris Dec. 8. 1786.

I have sent by the Diligence the three first numbers of Sandford et Merton, being all which has yet appeared. A number comes out every month, and it will be nine months before the whole will be out. You shall receive them as they appear, and always by the Diligence unless you would prefer any other channel of conveyance. I am Sir your very humble servt.,

Th: Jefferson

 